By the Court,

Upson, J.
The Act No. 28, of 1869, page 32, in regard to costs, contains among other things this provision, viz: “ In all cases of special motion such sum shall be awarded to either party as the Court in view of the circumstances shall deem just.”
Under this clause the sum of $5 costs was awarded to the defendant at the time the motion to quash was granted.
That motion includes everything that has been done in the case on the part of the defendant. There are no other proceedings in the case for which defendant can claim costs, and there is good ground for insisting that where a defendant has not appeared generally in a cause and no issue has been joined or declaration filed therein, as in this ' case, the clause in the statute providing for taxing a certain amount ®f costs to the prevailing'party, “ for proceedings before notice of trial,” does not apply in favor of such defendant, where on his motion the writ has been quashed. The motion must be granted and the item of $10 objected to must be rejected in the taxation of costs.-